Citation Nr: 1811509	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased initial rating for cervical spine disability with degenerative joint disease (DJD) and degenerative disc disease (DDD), evaluated as 10 percent disabling prior to December 9, 2011, as 20 percent disabling from December 9, 2011 to March 13, 2014, and as 20 percent disabling from May 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1972, from September 1998 to May 1999, and from October 2004 to July 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a videoconference hearing held in September 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  The present matter was previously remanded by the Board in December 2010 and in April 2017 for further development.  The Board finds there has been substantial compliance with the prior remands and will proceed.


FINDINGS OF FACT

1.  Prior to December 9, 2011, the Veteran's DDD and DJD of the cervical spine did not result in incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12 months; or forward flexion less than 35 degrees; or ankylosis; and there was no objective evidence of other related neurological abnormalities not already service-connected.

2.  From December 9, 2011 to March 13, 2014 and from May 1, 2014, the Veteran's DDD and DJD of the cervical spine did not result in incapacitating episodes having a total duration of at least four weeks but less than six weeks, or comparable functional impairment; there was no findings of ankylosis; or flexion limited to 15 degrees or less; and other than separately service-connected radiculopathy of the upper extremities, there has been no objective evidence of other related neurological abnormalities specifically found as due to the cervical spine disability.


CONCLUSIONS OF LAW

1.  Prior to December 9, 2011, the criteria for a rating in excess of 10 percent for DDD and DJD of the cervical spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2017).

2.  From December 9, 2011 to March 13, 2014, the criteria for a rating in excess of 20 percent for DDD and DJD of the cervical spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2017).

3.  From May 1, 2014, the criteria for a rating in excess of 20 percent for DDD and DJD of the cervical spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

In this case, the Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

The Veteran's service-connected cervical disability may be evaluated pursuant to DC 5242, which is rated under the General Rating Formula for Diseases and Injuries of the Spine, and pursuant to DC 5243, which is rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes; thus, his service-connected disability may be rated under either criteria, whichever results in the higher rating.  38 C.F.R. § 4.71a, DCs 5242, 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 333 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Note (2). 

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  

Factual Background

A December 2006 VA treatment record noted an MRI of the cervical spine showed severe cervical spine DDD.  

At the January 2007 VA examination, the Veteran reported he experienced neck pain daily with an average of three out of ten without flare-ups.  He reported difficulty fully rotating his neck in either direction and indicated that if he moved too quickly, he developed pain.  He denied any effect on strength in either his upper or lower extremities nor on bladder or bowel sphincters.  He denied radiating upper extremity pain or paresthesias on the right or left.  However, he reported numbness in the fingers of both hands.  He denied treatment by a doctor in the past 12 months and he denied any effect on his work or daily activities.  On examination, the examiner noted tender to palpation in the Veteran's right paracervical muscles with no muscle spasm and normal muscle strength.  Sensory to light touch and scratch to upper extremities were noted as normal.  Range of motion was noted as 40 out of 45 for flexion, normal extension, normal right lateral rotation, 30 out of 35 for left lateral rotation, and normal right and left lateral flexion.  The examiner diagnosed DDD/DJD C4-7 and DDD C2-4 but noted the EMG ruled out right and left cervical radiculopathy.  The examiner noted the Veteran's reports that there was still occasional pain radiating down the left arm and left hand intermittent numbness present in all five fingers.  Functional impairment was noted as slight plus to moderate with no weakness, fatigability, or incoordination.  

A March 2010 VA treatment record noted that on physical examination, the Veteran's neck was supple with good range of motion.  The provider noted the Veteran was able to flex and hyperextend his neck.

In a May 2010 VA examination, the Veteran reported ongoing intermittent neck pain with numbness in his hands.  He denied receiving a neck brace or neck injections.  Range of motion was conducted three times and was noted as 0 to 45 degrees for flexion for each repetition, left and right rotation was 0 to 80 degrees, left and right lateral bend started at 45 degrees, then about 30 degrees, and lastly to about 20 degrees, stopping due to pain.  The Veteran's extension started by going 0 to 40 degrees, then to 35 degrees, and lastly to 25 degrees, stopping due to pain.  The examiner noted that updated x-rays in May 2010 revealed moderate to severe narrowing between C5-6 and C6-7.  The examiner diagnosed degenerative spondylosis of the cervical spine.  The examiner noted the Veteran's intermittent neuropathy or numbness of the left hand was related to the cervical spine and noted that although the EMG was negative in 2007, he felt the neuropathy was intermittent with no atrophy to tape measurement and no sign other than subjective complaints.  

At the September 2010 Board hearing, the Veteran reported pain in his cervical spine and on range of motion testing during examination.  The Veteran also indicated that his symptoms had worsened since the last VA examination and that his left hand still goes numb due to pinching nerves in his neck and was getting worse.  The Veteran also requested to have a different examiner from his prior two VA examinations.  

In a December 2011 VA examination, the Veteran reported experiencing severe flare-ups two to three times a week while he was sleeping which woke him up.  He indicated that his hands were numb when he was woken up from the flare-ups.  On examination, the Veteran's range of motion was to 25 degrees on forward flexion with pain, to 15 degrees on extension with pain, to 15 degrees on right and left lateral flexion with pain, and to 30 degrees on right and left lateral rotation with pain.  The examiner noted the Veteran was unable to perform repetitive-use testing with three repetitions due to too much pain.  The examiner noted the Veteran had functional loss and/or functional impairment, to include less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joints/soft tissue as well as guarding and/or muscle spasm of the cervical spine noted.  The examiner noted the guarding or muscle spasm did not result in abnormal gait or spinal contour.  

The Veteran's muscle strength was noted as normal and there was no muscle atrophy noted.  On reflex examination, the December 2011 VA examiner noted the Veteran's was hypoactive bilaterally in his biceps, triceps, and brachioradialis.  On sensory examination, the examiner noted there was decreased sensation in the Veteran's right hand/fingers.  The examiner also noted there was severe paresthesias and/or dysesthesias and numbness in the Veteran's right upper extremity and moderate paresthesias and/or dysesthesias and numbness in the Veteran's left upper extremity.  The examiner noted there was involvement of the C5-T1 nerve roots for radiculopathy.  The examiner indicated the veteran had very little control over urine and stool but noted the Veteran had epididymitis in his left testicle and colon cancer.  The examiner noted the Veteran had IVDS of the cervical spine but did not have any incapaciting episodes over the past 12 months due to IVDS.  The examiner noted the Veteran's regular use of a wheelchair and cane.  The examiner noted that an October 2011 MRI revealed multilevel cervical spondylosis, most pronounced at C5-6, C6-C-7, C7-T1, mild central canal stenosis at C5-C6 and C6-C7 with mild flattening of the cord at these levels without definitive abnormal cord signal intensity, and multilevel facet, uncovertebral and ligamentous hypertrophy resulting in varying degrees of moderate to severe bilateral neuroforaminal narrowing.  The examiner found that the Veteran's cervical spine disability impacted his ability to work.  

VA treatment records from 2011 to 2017 noted the Veteran's continued cervical spine pain but failed to provide specific ranges of motion as to the disability, did not note ankylosis, and did not note IVDS with incapacitating episodes.  

In a January 2014 private treatment record from the West Valley Emergency Center, the Veteran complained of neck pain.  X-rays of the cervical spine showed advanced DDD at C5-C6 and C6-C7 with mid spondylosis and probable disc bulge with at least mid central spinal stenosis.  The provider noted no fractures were seen and there was moderate osteoarthritis about the facet joints and of the uncovertebral joints, creating ossific neural foramina stenosis.  

A March 2014 private treatment record from the Arizona Center for Neurosurgery (Arizona Center) included the Veteran's operative report regarding his anterior cervical discectomy C4-C5, interbody graft, arthrodesis C4-C5, anterior cervical plate, microdissection, and fluoroscopy.  

In an April 2014 private treatment record from the Arizona Center noted in a post-operative follow up that prior to the surgery, the Veteran had neck pain on the left which radiated down the left shoulder across his back and level with the shoulder blades.  The provider noted the Veteran's pain had improved by 75 percent but continued to have left-sided pain with radiation down the left shoulder.  The provider noted the Veteran had two episodes of increased numbness in the right hand since surgery but had been resolved.  The Veteran was noted as not having numbness, tingling, or burning along his arms and did not have trouble controlling his bowels or bladder.  On physical examination, the provider noted the Veteran's surgical wound was healing, the Veteran's motor had full power and his sensory was within normal limits.  The provider noted his reflex was not tested.  

In a June 2014 VA treatment record, the Veteran reported chronic neck and lower back pain with numbness in bilateral hands and shooting pain down bilateral legs.  The Veteran reported he had to use a power chair as it was very difficult and unsteady to ambulate.  The Veteran reported that he had tried physical therapy and numerous other treatment including epidurals and cervical spine surgery without improvement.  The Veteran was awaiting consultation related to a low back surgery.  The Veteran reported a pain level of eight out of ten.  

In a July 2015 VA examination, the examiner noted that in March 2014, the Veteran had an anterior cervical discectomy at C4-C5 with an interbody graft.  The Veteran stated this helped his pain but he did report flare-ups that caused increased difficulty doing quick movements.  On examination, the Veteran's range of motion was to 30 degrees on flexion, to 5 degrees on extension, to 10 degrees on left and right lateral bend, and to 15 degrees on left and right rotation.  The examiner noted the abnormal range of motion and indicated there was subjected pain at the end range of flexion, extension, bending to both sides and rotating to both sides that contributed to functional loss.  The examiner noted there was evidence of pain with weight bearing.  The Veteran was noted as able to perform three repetitions and that there was additional loss of function after repetitions for flexion only, which changed from 0 to 30 degrees to 0 degrees to 20 degrees with subjective pain at the end range of flexion.  The examiner noted there was no guarding or muscle spasm and no areas of palpable tenderness.  The examiner noted the Veteran had mild muscle atrophy in his right intrinsic muscles but that the atrophy could not be measured in the muscle group.  The examiner noted the Veteran had numbness in his hands bilaterally on an intermittent basis that generally occurred at night or while driving.  The Veteran reported bilateral upper extremity weakness and that this involved the C8-T1 nerve roots.  The examiner noted the Veteran's radiculopathy as moderate.  

The July 2015 VA examiner noted there was no ankylosis and there were no other neurologic abnormalities since the Veteran had been treated for colon cancer in 2010.  The examiner noted the veteran had a history of intervertebral disk syndrome but that there were no incapacitating episodes.  The examiner noted that the Veteran used a neck collar on a regular basis at night and while driving, an electric wheelchair on a regular basis for his back.  The examiner noted the Veteran would not be better served by any amputation with prosthesis.  The examiner noted a 6 cm by 0.5 cm scar along the left anterior surface of the Veteran's neck that was linear, superficial, and nonpainful to palpation.  The examiner noted there was no skin breakdown and the total area of the scar was 3 square cm and that Hoffman response was negative bilaterally.  The examiner noted the Veteran last worked as a teacher in January 2015 and that his hands went numb intermittently when he worked but did not limit him from a functional standpoint.  The examiner noted the Veteran had moderate severity for his cervical spine degenerative joint and disk disease and moderate severity for radiculopathy.  The examiner diagnosed cervical disk disease and cervical stenosis.  

An August 2015 VA treatment record noted the Veteran's pain was better after neck surgery but that he still had paresthesia in his fingers and also had remote lumbar surgery.  The provider noted there was no bowel or bladder changes or loss of control or new neurological symptoms.  

In a July 2017 VA examination, the Veteran reported that the 2014 decompression with cadaver bone graft of his cervical spine did not resolve the numbness in both hands and that he continued to have neck pain.  He stated during flare-ups that when he moved his neck backward, he had sciatica down to his low back.  The examiner noted the Veteran presented in an electric wheel chair and wore a hinged neck brace.  The Veteran's functional loss or functional impairment included his inability to sleep on his stomach, that he sometimes had to wear a neck brace when his pain got too bad, his inability to lift over 10 pounds, that he dropped things because his hands were numb, and his decreased range of motion with pain.  The examiner noted there was evidence of pain with weight bearing and diffuse tenderness to palpation to cervical spinal column and across the scapula bilaterally.  The Veteran was noted as able to perform repetitive use testing with at least three repetitions and no additional loss of function or range of motion was noted.  

The July 2017 VA examiner noted the examination was not conducted during a flare-up and that the Veteran did not have guarding or muscle spasm of the cervical spine.  The examiner noted the Veteran's muscle strength was normal, had no muscle atrophy, had hypoactive deep tendon reflexes in his biceps, triceps, and brachioradialis.  The examiner noted that on sensory examination, there was decreased sensation to light touch in his fight and left hand/fingers.  The examiner noted the Veteran's radiculopathy included mild paresthesias and/or dysesthesias and moderate numbness in his bilateral upper extremities.  The examiner noted there was no ankylosis of the spine and no other neurologic abnormalities related to the cervical spine.  The examiner noted the Veteran did not have IVDS of the cervical spine.  The Veteran was noted as using a neck brace and an electric wheelchair regularly and a cane occasionally.  The examiner noted the Veteran's cervical spine disability impacted his ability to work since he was unable to sit for prolonged periods and had difficulty with fine manipulation in his fingers due to numbness.  The examiner also noted there was pain with weight bearing, non-weight bearing, and on passive range of motion, all of which caused decreased range of motion with pain.

On examination, the Veteran's range of motion was to 20 degrees on forward flexion, to 10 degrees on extension, to 10 degrees on right and left lateral flexion, and to 5 degrees on right and left lateral rotation.  

A January 2018 VA treatment record noted the Veteran's reports that there had been no change or improvement in his medical issues.  He reported he continued to experience numbness in both hands, that some pain in his neck generated sciatic impulses, he had cyclic episodes of liquid stool due to colon cancer, and had an inability to control "when."  He reported he still used both cane and powered chair to ambulate with difficulty standing and walking on hard surfaces.  

Analysis

The Veteran's cervical spine degenerative joint and disc disease has been rated as 10 percent disabling prior to December 9, 2011, as 20 percent disabling from December 9, 2011 to March 13, 2014, as 100 percent disabling from March 14, 2014 to April 30, 2014, and as 20 percent disabling thereafter.  The Board notes preliminarily that the 100 percent rating assigned from March 14, 2014 to April 30, 2014 represent the maximum available benefit, and so increased ratings for this period will not be addressed herein. 

I. Prior to December 9, 2011

Based upon review of the evidence during this period, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted for the service-connected cervical spine disability at any time prior to December 9, 2011.  In that regard, objective findings on VA examinations in January 2007 and May 2010 as well as treatment records, do not meet or approximate findings of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board has considered the Veteran's complaints of neck pain and reported limits, as well as potential additional limitation of functioning resulting therefrom; however, in the VA examinations in 2007 and 2010, it was noted that pain and limitation of motion were the major functional impacts, and that it was not noted that joint function was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, there is insufficient objective evidence to conclude that the Veteran's cervical pain and related symptoms have been associated with such additional functional limitations as to warrant a rating in excess of 10 percent prior to December 9, 2011.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Also, prior to December 9, 2011, there was objective evidence of related neurological manifestations of the Veteran's cervical spine disability, specifically related to the Veteran's left and right hand; however, only the Veteran's left hand radiculopathy was noted as due to his cervical spine disability during this period on appeal, not the reports of right hand numbness.  The Board notes that the Veteran has already been service connected for his left hand radiculopathy for this period of appeal.  The Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the claim for a rating in excess of 10 percent, prior to December 9, 2011, for the service-connected cervical spine disability, the claim for an increased rating must be denied for this period on appeal.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. From December 9, 2011 to March 13, 2014 and from May 1, 2014

Reviewing the record dated from December 9, 2011 to March 13, 2014 and from May 1, 2014, the Board finds that the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the service-connected cervical disability.  In that regard, there has been no report of or finding of forward flexion to 15 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the last year.  The Board has considered the Veteran's complaints of pain and limitations, as well as potential additional limitation of functioning resulting therefrom.  However, the Board has already considered the Veteran's decreased range of motion after repetitive testing on examinations and notes that even the Veteran's worst resulting degrees in range of motion after repetitive testing would not warrant a rating in excess of 20 percent.  Thus, there is insufficient objective evidence to conclude that the Veteran's cervical pain and limitation of motion have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent, effective from December 9, 2011 to March 13, 2014 and from May 1, 2014.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent for the cervical spine disability have not been met or approximated at any time from December 9, 2011 to March 13, 2014 and from May 1, 2014.  Additionally, other than the separately service-connected radiculopathy of the upper extremities, there is no objective evidence of other related neurological abnormalities that have been specifically found as due to the service-connected cervical spine disability.  Instead, the Veteran's reports of bowel or bladder problems have been associated with the Veteran's non-service connected colon cancer and left testicle epididymitis.  

The preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent, effective from December 9, 2011 to March 13, 2014 and from May 1, 2014, for the service-connected cervical spine disability.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim for an increase, that doctrine is not applicable for this period on appeal.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, supra.





ORDER

Prior to December 9, 2011, a rating in excess of 10 percent for DDD and DJD of the cervical spine is denied.

From December 9, 2011 to March 13, 2014, a rating in excess of 20 percent for DDD and DJD of the cervical spine is denied.

From May 1, 2014, a rating in excess of 20 percent for DDD and DJD of the cervical spine is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


